Citation Nr: 1704438	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  06-12 681	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to herbicide agents.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney at Law


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1968 to December 1969.  He served within the Republic of Vietnam from December 1968 to December 1969.  
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

This matter has an extensive procedural history, which the Board will refrain from reciting in its entirety.  Most recently, the United States Court of Appeals for Veterans Claims granted an April 2016 Joint Motion for Remand which vacated the Board's July 2015 decision denying entitlement to service connection for hypertension.


FINDINGS OF FACT

1.  The Veteran served with in the Republic of Vietnam from December 1968 and December 1969, and as a result, is presumed to have been exposed to an herbicide agent.

2.  Hypertension is the result of his in-service exposure to an herbicide agent. 


CONCLUSION OF LAW

Hypertension was incurred during wartime service.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans are entitled to compensation if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty."  38 U.S.C.A. § 1110  (wartime service), 1131 (peacetime service).

To establish entitlement to service-connected compensation benefits, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service -the so-called 'nexus' requirement."  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service establishes that the disability was incurred in service.  38 C.F.R. § 3.303 (d).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

It should be noted at the outset that for VA compensation purposes, the term hypertension means that the diastolic blood pressure is predominantly 90 or greater; and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 or greater with diastolic blood pressure less than 90.  38 C.F.R. § 4.104, Diagnostic Code 7101.  

The Veteran was diagnosed with hypertension in 2003.  He contends that his hypertension is secondary to his exposure to an herbicide agent while serving in Vietnam, or in the alternative, secondary to his service-connected PTSD.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era (beginning in January 1962 and ending in May 1975) shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116 (a)(3); 38 C.F.R. §§ 3.307, 3.309. 

If a veteran was exposed to an herbicide agent during active military, naval, or air service, the diseases listed under 38 C.F.R. § 3.309 (e) are to be service-connected even though there is no record of such disease during service.  38 C.F.R. § 3.309 (e); 75 Fed. Reg. 53,202 -53,216, 53,205  (Aug. 31, 2010).  

Hypertension is not a disease listed under 38 C.F.R. § 3.309 (e), and as a result, presumptive service connection is not available.  However, the availability of presumptive service connection for a disability based on exposure to an herbicide agent does not preclude a Veteran from establishing service connection with proof of direct causation.  Stefl v. Nicholson, 21 Vet. App. 120 (2007); see also Combee v. Brown, 34 F. 3d 1039 (Fed. Cir. 1994).

The Veteran's service records confirm that he served on active duty in Vietnam between December 1968 and December 1969, thus his exposure to herbicide agents is presumed.  

Here, the April 2016 Joint Motion for Remand (JMR) determined that the most recent September 2014 VA examination regarding the etiology of the Veteran's hypertension in relation to his exposure to an herbicide agent is inadequate.  Subsequent to the April 2016 JMR, the Veteran has submitted a September 2016 private medical statement.  From the record, the Board has determined that the private examiner is clearly competent to offer an opinion regarding the relationship between the Veteran's exposure to an herbicide agent and his hypertension.  The examiner, following a detailed and well-articulated rationale, concludes that the Veteran's "hypertension is at least as likely as not caused by his exposure to Agent Orange [while] honorably serving his country in Vietnam."  

There is no adequate opinion of record to the contrary with respect to the link between the Veteran's hypertension and his herbicide agent exposure, and this opinion is based upon the clinical evidence of record, and interview and examination of the Veteran.  When considering the September 2016 examiner's opinion in light of the evidence of record, to include the Veteran's lay statements, the Board finds that entitlement to service connection for hypertension is warranted.

Service connection for hypertension, as secondary to his exposure to an herbicide agent in service, is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Entitlement to service connection for hypertension is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


